******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE v. LENIART—CONCURRENCE AND DISSENT

  FLYNN, J., dissenting in part, concurring in part, and
concurring in the result. In what passed for British
justice of the time, one John Perry, after confessing
to participation in the robbing and killing of William
Harrison, was convicted of murder. His confession
implicated his mother, Joan Perry, and averred that his
brother, Richard Perry, had strangled Harrison. Perry’s
Case (1660), 14 Howell, St. Tr. 1312, 1312–17 (Eng.).1
After a trial, John Perry, and his mother and brother
were hanged separately. Id. The victim’s body had not
been found. Id., 1319. The only problem with all of this
justice was that the supposed murder victim was not
dead. Id. Sometime after the executions, the supposed
murder victim returned alive to England claiming that
he had been waylaid by three horsemen, eventually
carried off to sea by Turks, and sold into slavery in
Smyrna for almost two years, at which point he escaped
and returned to England. Id., 1320. In part because of
this case, the corpus delicti rule, requiring some evi-
dence of actual death besides the confession of a person
accused of a killing, eventually became a part of the
common law. The purpose of the rule was to prevent
convictions based on confessions, like Perry’s, that
were not reliable.
   The rule as originally adopted in Connecticut required
some evidence of death independent of the confession
of an accused. See State v. Doucette, 147 Conn. 95,
98–100, 157 A.2d 95 (1959), overruled in part by State
v. Tillman, 152 Conn. 15, 20, 202 A.2d 494 (1964). The
most current reformulation of the rule stated in State
v. Hafford, 252 Conn. 274, 314–18, 746 A.2d 150, cert.
denied, 531 U.S. 855, 121 S. Ct. 136, 148 L. Ed. 2d 89
(2000), extended the rule adopted in State v. Harris,
215 Conn. 189, 192–97, 575 A.2d 223 (1990), that the
corroborative evidence need not be sufficient, indepen-
dent of the statements, to establish the corpus delicti
and that it is only necessary to require the government
to establish the trustworthiness of the statements, to
all types of crimes. State v. Hafford, supra, 316. How-
ever, in an important qualification, only a few lines
later, in Hafford, Chief Justice McDonald, writing for
a unanimous court, made a point to say: ‘‘We note,
however, that proving the trustworthiness of a defen-
dant’s confession to a crime resulting in injury or loss
often will require evidence of that injury or loss. For
example, a confession to a homicide likely would not
be trustworthy without evidence of the victim’s death.’’
Id., 317 n.23.
  Logic does not explain why a man like Perry would
confess to participating in a robbery and killing of a
man who was not dead. See Perry’s Case, supra, 14
Howell, St. Tr. 1312–17. However, what logic does not
explain, experience does. ‘‘The life of the law has not
been logic; it has been experience.’’ O.W. Holmes, Jr.,
The Common Law (1881) p. 1. As we once said of Justice
Shea in State v. Fauci, 87 Conn. App. 150, 176 n.2, 865
A.2d 1191 (2005), aff’d, 282 Conn. 23, 917 A.2d 978
(2007), Chief Justice McDonald, too, had been blessed
with vast experience at the bar2 before taking the bench,
which is something he drew on when he wrote that ‘‘a
confession to a homicide likely would not be trustwor-
thy without evidence of the victim’s death.’’3 State v.
Hafford, supra, 252 Conn. 317 n.23.
  In the case before us on appeal, the defendant, George
Michael Leniart, was convicted of murder in violation
of General Statutes § 53a-54a (a), and three counts of
capital felony in violation of General Statutes (Rev. to
1995) § (5), (7) and (9), as amended by Public Acts
1995, No. 95-16, § 4. The body of the victim, A.P.,4 has
never been found.
   I write separately because although I agree with the
result the majority reaches in reversing the defendant’s
conviction and most of their reasoning,5 I cannot agree
with a precedent that expresses an opinion that inde-
pendent evidence of death may not be necessary in
some homicide cases. I agree with the portion of part
I A of the majority opinion which holds that the defen-
dant’s confessions were sufficiently corroborated, but
disagree that a sufficiency challenge was dependent
on the applicability of Golding6 review. Furthermore,
although I agree with the majority that, in this case,
there was sufficient independent evidence of the vic-
tim’s death. I respectfully dissent from that portion of
part I A which holds that the corpus delicti rule is
merely evidentiary and independent proof of death is
unnecessary in a murder case. First, this holding is
unnecessary to the decision in a murder case like this
where we all agree that there is independent evidence,
circumstantial and otherwise, of the death of A.P.7 Sec-
ondly, there are sound reasons to require independent
circumstantial evidence to avoid convictions that are
based solely on false confessions. That rationale is espe-
cially compelling in a case like this where there was at
least a scintilla of evidence that a former neighbor and
other persons reported seeing A.P. alive after her disap-
pearance. Although the jury was free to reject this evi-
dence,8 its existence leads me to conclude that this is
not the time nor is this the case to conclude that the
corpus delicti rule has no place in our review of eviden-
tiary sufficiency of the defendant’s murder conviction.
  The defendant claims that despite his lack of preser-
vation by objecting to the testimony of others who
testified to the admissions made by the defendant, his
challenge to the sufficiency of the evidence is review-
able. I agree. The United States Supreme Court held in
Jackson v. Virginia, 443 U.S. 307, 315, 99 S. Ct. 2781,
61 L. Ed. 2d 560 (1979), that ‘‘the Due Process Clause
of the Fourteenth Amendment protects a defendant in
a criminal case against conviction except upon proof
beyond a reasonable doubt of every fact necessary to
constitute the crime with which he is charged.’’ (Inter-
nal quotation marks omitted.) In Jackson v. Virginia,
supra, 319, the court provided a two step analysis for
constitutional challenges to the sufficiency of the evi-
dence supporting a criminal defendant’s conviction.
‘‘First, a reviewing court must consider the evidence
presented at trial in the light most favorable to the
prosecution.’’ United States v. Nevils, 598 F.3d 1158,
1164 (9th Cir. 2010) (en banc), citing Jackson v. Vir-
ginia, supra, 319. ‘‘Second . . . the reviewing court
must determine whether this evidence, so viewed is
adequate to allow any rational trier of fact [to find] the
essential elements of the crime beyond a reasonable
doubt.’’ (Emphasis in original; internal quotation marks
omitted.) United States v. Nevils, supra, 1164, quoting
Jackson v. Virginia, supra, 319. In State v. Adams, 225
Conn. 270, 276 n.3, 623 A.2d 42 (1993), our Supreme
Court noted: ‘‘We believe that Jackson v. Virginia,
supra, [319] compels the conclusion that any defendant
found guilty on the basis of insufficient evidence has
been deprived of a constitutional right, and would there-
fore necessarily meet the four prongs of Golding. There
being no practical significance, therefore, for engaging
in a Golding analysis of an insufficiency of the evidence
claim, we will review the defendant’s challenge to his
conviction . . . as we do any properly preserved
claim.’’ Therefore, a challenge to the sufficiency of the
evidence to permit a jury to find proved each and every
element of a crime charged, is always permissible under
Jackson v. Virginia, supra, 307. See State v. Adams,
supra, 275–76 n.3.9 A necessary element of the crime
of murder is that someone is dead. See General Statutes
§ 53a-54a (a).10
   I do not agree with the portion of part I A of the
majority’s opinion that gives no weight to our Supreme
Court’s observation in State v. Hafford, supra, 252 Conn.
317 n.23, that while all crimes are governed by the
trustworthiness formulation of the corpus delicti rule,
‘‘proving the trustworthiness of a defendant’s confes-
sion to a crime resulting in injury or loss often will
require evidence of that injury or loss.’’ Id. I particularly
agree with Hafford’s specific note that ‘‘a confession
to a homicide likely would not be trustworthy without
evidence of the victim’s death.’’ Id. The wisdom of that
note should not be abandoned when, as in this case,
there is some thin evidence that the alleged victim was
seen alive, by people who knew her, several years after
the date of her disappearance.11 I do not agree, there-
fore, that in a capital murder case, like this, that the
corpus delicti rule is merely evidentiary and should
not be invoked or applied on appeal in our review of
evidentiary sufficiency of the state’s evidence against
the defendant, including confessions admitted with-
out objection.
  To convict the defendant of murder, the state was
required to prove both a death and that the defendant
intentionally caused it.12 Jackson v. Virginia, supra, 443
U.S. 307. The corpus delicti rule exists, going back to
Perry’s Case, so that persons are not convicted of mur-
dering someone who is not dead based on confessions
or admissions that are ultimately unreliable. See Perry’s
Case, supra, 14 Howell, St. Tr. 1312–17.
   I conclude that despite the fact that the defendant
did not object to the admission into evidence of his
confessions to cellmates, on review of the sufficiency
of all of the evidence including those confessions, it is
important to review the record to assure that there was
not only corroboration of the trustworthiness of the
confessions to ensure that they were reliable and trust-
worthy, but to establish that trustworthiness, there be
some independent evidence that the victim was dead.13
I therefore agree with the United States Court of
Appeals for the Seventh Circuit in United States v.
McDowell, 687 F.3d 904, 912 (7th Cir. 2012), that the
corpus delicti rule is best described as a hybrid rule and
with our Supreme Court’s footnote in State v. Hafford,
supra, 252 Conn. 317 n.23, that a confession to homicide
likely would not be trustworthy without evidence of
the victim’s death. Here, as the majority’s opinion points
out, there was circumstantial evidence, summarized in
the majority’s opinion, which, together with the infer-
ences to be drawn from it, would permit the jury to
conclude that the victim, A.P., was dead. Therefore,
both Jackson and Hafford are satisfied.
  Because I agree with the majority that there was
ample independent evidence apart from the defendant’s
confession that the defendant caused A.P.’s death, I am
of the opinion that although the corpus delicti rule was
properly invoked, nonetheless the evidence stands the
test of sufficiency in providing both circumstantial evi-
dence of the death of A.P., and the reliability of the
defendant’s confessory admissions to intentionally
causing it. I further agree with the majority that the
intent to kill may also be inferred from the evidence
that was before the jury. I, too, summarize the evidence
and the resulting reasonable possible inferences to be
drawn therefrom, from which the jury could have con-
cluded both that A.P. was dead and that the defendant’s
confession was sufficiently corroborated. A.P. was a
young girl of only fifteen years old at the time she went
missing. She lived with her parents while attending high
school. P.J. Allain, the state’s witness, admitted at trial
that she had been importuned by him to sneak out of
her home on the night of her disappearance to go with
him to a party, A.P. and Allain to be driven there by
the defendant in his truck. Jackie Scott, a close friend
of A.P.’s, testified that A.P. told her that she was going
to a party with Allain on the night that she disappeared.
There was independent direct evidence from the testi-
mony of the defendant’s former wife that the defendant
owned both a truck and a boat. From the evidence of
A.P.’s agreement to sneak out to be with Allain, the
jury was free to infer that her purpose in sneaking out
of her house was not to run away but to be with Allain.
She had no independent income, nor was there evidence
that she had any skills or training that would permit
her to support herself, from which facts the jury was
free to infer that because of her reliance on parental
support she did not freely choose permanently to leave
home precipitously bereft of any alternative to that
necessary support. She was last seen in her home on
May 29, 1996. She never returned to it. Other than the
clothes on her back, she took no personal items with
her. The jury was free to infer from that failure to do
so, that a person choosing to run away would have
taken some such items with her and that she did not
run away. Her mother, father, grandmother, and other
close family members never heard from her again, from
the May 29, 1996 date of her disappearance through the
March 2, 2010 date of the verdict in the defendant’s
trial nearly fourteen years later. She had been particu-
larly close to her mother and grandmother prior to her
disappearance. The jury was free to infer from this lack
of all communication with those closest to her, that
she was no longer on this earth, because it was logical
that she would have communicated with some or all
of these family members sometime in the intervening
fourteen years, were she still alive. Allain testified that
he last saw A.P. in the defendant’s truck, as he was
being let off at his home. This evidence would permit
a rational inference that she was last seen with the
defendant.
  There was a portion of the defendant’s confessory
statements that indicated that he had cut up A.P.’s body
and put it into lobster traps where she would never
be found. Additionally, there was corroborative direct
testimony that the defendant was a commercial fisher-
man and owned a boat and lobster traps.14 This circum-
stantial evidence convinces me that the state offered
sufficient independent evidence permitting the jury to
infer that A.P. was dead, even though her body had not
been found, and corroborating the trustworthiness of
the confessory admissions made by the defendant to
others, with whom he was jailed, that he had killed her.
General Statutes § 54-83 provides that in cases like this
and the accused is charged with a capital felony where
the crime is punishable by death or life imprisonment
without the possibility of release, no person may be
convicted without the testimony of two witnesses. How-
ever, the state can satisfy its statutory burden by pro-
ducing more than one witness to provide circumstantial
evidence from which the jury may infer the defendant’s
guilt.15 State v. Ross, 230 Conn. 183, 219, 646 A.2d 1318
(1994), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133, 130
L. Ed. 2d 1095 (1995). Therefore, I would conclude that
the material and substantial evidence of the corpus
delicti was adequate for the jury to conclude the defen-
dant’s guilt as it did.
   I agree with part II of the majority’s opinion that the
videotape of Allain’s polygraph pretest interview is not
per se excludable polygraph evidence under State v.
Porter, 241 Conn. 57, 92–94, 698 A.2d 739 (1997), cert.
denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645
(1998), because the use of the videotape would not have
revealed the results of the polygraph, nor was it offered
as evidence of Allain’s willingness to take the polygraph.
Furthermore, I agree that there was error in not admit-
ting the polygraph pretest because the videotape dem-
onstrates that Allain was pressured to take the
polygraph examination, to cooperate in order to avoid
the fate of the uncooperative participants in the Mary-
ann Measles case; see State v. Dupas, 291 Conn. 778,
786, 970 A.2d 102 (2009); and to present a story of which
the police would approve. Therefore, I concur that the
exclusion of the polygraph pretest interview was both
in error and harmful to the defendant.
  Accordingly, I concur in the result reached that the
conviction must be reversed and a new trial granted.
   1
     14 T.B. Howell, A Complete Collection of State Trials (London, T.C.
Hansard 1812). Perry’s Case is entitled ‘‘A True and Perfect Account of
the Examination, Confession, Trial, Condemnation, and Execution of Joan
Perry, and her two Sons, John and Richard Perry, for the supposed Murder
of William Harrison, Gent.’’ Perry’s Case (1660), 14 Howell, St. Tr. 1312,
1312 (Eng.).
   2
     The following are illustrative, but not exhaustive, of that experience.
See generally State v. Avcollie, 188 Conn. 626, 453 A.2d 418 (1982), cert.
denied, 461 U.S. 928, 103 S. Ct. 2088, 77 L. Ed. 2d 299 (1983); State v. Avcollie,
178 Conn. 450, 423 A.2d 118 (1979), cert. denied, 444 U.S. 1015, 100 S. Ct.
667, 62 L. Ed. 2d 645 (1980); State v. Avcollie, 174 Conn. 100, 384 A.2d 315
(1977); State v. Gold, 180 Conn. 619, 431 A.2d 501, cert. denied, 449 U.S.
920, 101 S. Ct. 320, 66 L. Ed. 2d 148 (1980); State v. Gold, 173 Conn. 778,
377 A.2d 1125 (1977).
   3
     Two academic studies and a governmental commission in California
have all concluded that the problems caused to the criminal justice system
by false confessions did not end with John Perry’s wrongful conviction. See
G. Uelmen & C. Boscia eds., ‘‘California Commission on the Fair Administra-
tion of Justice Final Report,’’ (June 30, 2008), pp. 35–41, available at http://
  digitalcommons.law.scu.edu/cgi/viewcontent.cgi?article=1000&context=
ncippubs (last visited May 31, 2016) (copy contained in the file of this case
in the Appellate Court clerk’s office) (Final Report); S. Drizin & R. Leo,
‘‘The Problem of False Confessions in the Post-DNA World,’’ 82 N.C. L.
Rev. 891 (2004); S. Gross & M. Shaffer, National Registry of Exonerations,
‘‘Exonerations in the United States, 1989–2012,’’ (2012), available at http://
www.law.umich.edu/special/exoneration/Documents/
exonerations_us_1989_2012_full_report.pdf (last visited May 31, 2016) (copy
contained in the file of this case in the Appellate Court clerk’s office).
   The study by Professor Samuel R. Gross of the University of Michigan
School of Law and Michael Shaffer, entitled ‘‘Exonerations in the United
States, 1989-2012, Report by the National Registry of Exonerations,’’ con-
cluded that ‘‘[f]alse confessions are a particularly disturbing type of evidence.
Most people don’t believe they would ever admit committing a crime of
which they were innocent, and many are skeptical that anybody else would.
And yet it happens—135 times among the exonerations we cover.’’ S. Gross &
M. Shaffer, supra, p. 57.
   Dean Emeritus Gerald F. Uelmen, of the Santa Clara Law School, served
from 2004 to 2008 ‘‘as executive director of the California Commission on
the Fair Administration of Justice, created by the California State Legislature
recommendations to minimize the danger of wrongful conviction. In the
final report that [Dean Uelmen] authored, six major causes of wrongful
convictions were identified.’’ G. Uelmen, If It Doesn’t Fit Lessons From a
Life in the Law (2016) pp. 74–76; see also Final Report, supra, 10–21. False
confessions were identified as the second most frequent cause followed by
‘‘testimony by jailhouse snitches.’’ G. Uelmen, supra, 76; see also Final
Report, supra, 45.
   4
     In accordance with the policy of protecting the interests of the victims
of sexual abuse, the victim or others through whom the victim’s identity
may be ascertained will not be identified. See General Statutes § 54-86e.
   5
     Specifically, I agree with that part of the majority opinion that holds
that: ‘‘even if the defendant is permitted to raise the corpus delicti rule as
part of his sufficiency of the evidence claim, the sufficiency claim fails
because substantial evidence, circumstantial or otherwise, was admitted at
trial to corroborate both the trustworthiness of his confessions and the fact
of A.P.’s death. As a result, because the defendant’s confessions may be
considered by this court in assessing the sufficiency of the evidence, we apply
the traditional standard of review in assessing the evidence and conclude that
the evidence was sufficient for the jury to conclude beyond a reasonable
doubt that A.P. is dead.’’
   6
     State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989), holding
modified by In re Yasiel R., 317 Conn. 773, 781, 120 A.3d 1188 (2015).
   7
     Specifically, I disagree with that portion of the majority opinion that
holds that ‘‘under Connecticut law the corpus delicti rule is an evidentiary
rule regarding the admissibility of confessions rather than a substantive rule
of criminal law to be applied in reviewing the sufficiency of the state’s
evidence.’’
   8
     Most of the evidence was hearsay not subject to cross-examination, some
was admitted for the truth of it, and one affidavit admitted by stipulation.
   9
     If we could posit a case where there were no objections to substantive
evidence, and the defendant moved for acquittal on the basis of insufficient
evidence of the crime charged, Jackson v. Virginia, supra, 443 U.S. 315,
and State v. Adams, supra, 225 Conn. 270, teach us that such a defendant
is entitled to its review because no person should be convicted of a crime
if sufficient proof is lacking of a necessary element of that crime.
   Our Supreme Court in Adams also noted: ‘‘The defendant concedes in
his brief that he did not preserve the insufficiency of the evidence claim
regarding the count of carrying a pistol without a permit at trial by moving
for judgment of acquittal on that count. He therefore claims that he is entitled
to prevail on this claim under State v. Evans, 165 Conn. 61, 69–70, 327 A.2d
576 (1973), and State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).
   ‘‘The United States Supreme Court held in Jackson v. Virginia, [supra,
443 U.S. 316] that the fourteenth amendment commands that ‘no person
shall be made to suffer the onus of a criminal conviction except upon
sufficient proof-defined as evidence necessary to convince a trier of fact
beyond a reasonable doubt of the existence of every element of the offense.’
If an appellate court is presented with an insufficiency of the evidence claim,
reversal is constitutionally required if, ‘after viewing the evidence in the
light most favorable to the prosecution, [no] rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.’ Id.,
319.’’ State v. Adams, supra, 225 Conn. 275–76 n.23.
   10
      General Statutes § 53a-54a (a) provides in relevant part, ‘‘[a] person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’
   11
      James Adrian Butler, a former Marine who had known A.P. and her
family during the time that they were living in Virginia Beach when A.P.
was younger, believed he saw A.P. several years after her disappearance
and gave a statement which was admitted by stipulation at trial. Butler’s
statement read: ‘‘Around the first week of May [19]99, I was working in [a]
Blockbuster video store, [in] Haygood Road, Virginia Beach, Virginia. I saw
[A.P.] checking out a video because I was working behind the counter. She
was with a man whom I assumed was her boyfriend because they were
hugging. The man was a white male with dark hair and the top of her head
came right above his chin level. In my opinion, he was maybe a couple of
years older than her. At first she didn’t recognize me but I thought it was her.
   ‘‘I started talking to her and asked if she lived in Virginia Beach when I
was there and she said yes. Then she remembered who I was and we talked
for a little while. At that time, she said she was going to Tidewater Community
College (TCC), Virginia Beach. When they got ready to check out the movie,
the guy she was with handed me the card. When I scanned the card, [A.P.’s]
name was not on the card but her name came up as an authorized user.
After checking out the movie, they left and I haven’t seen or heard from
her any more.
   ‘‘I returned from Marine Corps boot camp during the middle of July. I
talked with a couple of my friends, who attend TCC, and I was basically
getting caught up on what was going on. [A.P.’s] name came up. They were
talking about who she was dating and that she was going to school at TCC.
   ‘‘There are a couple guys who attend TCC that I know of that know [A.P.]
They are Abraham Dunning and a guy whom I only know by his last name
which is Blasse. To my knowledge, they are both currently enrolled in TCC.
Blasse’s dad is in the Navy and he is a hard hat diver and he lives with his
dad. The last time I heard, his dad was stationed at the Naval Amphibious
Station in Norfolk, Virginia.
   ‘‘I’m fairly certain that [A.P.] is still in Virginia Beach unless she left within
the last two months.’’
   During the cross-examination of Martin Graham, a detective with the
Department of Public Safety Connecticut State Police, by defense counsel,
the following exchange occurred regarding Detective Graham’s communica-
tion with Butler:
   ‘‘[Defense Counsel]: You told the Norwich Bulletin in December of 2000
that you had spoken to James Adrian Butler, correct?
   ‘‘[Detective Graham]: That’s correct.
   ‘‘[Defense Counsel]: And that you found him to be credible, correct?
   ‘‘[Detective Graham]: Yes.
   ‘‘[Defense Counsel]: And what you found him to be credible on was his
statement that he had seen [A.P.] in Virginia Beach in May of 1999, correct?
   ‘‘[Detective Graham]: That’s correct.’’
   The police witnesses testified that others claimed to have seen A.P., but
police investigation could not confirm that A.P. was in fact the person
sighted after her disappearance. The jury was free to reject the stipulation
testimony along with all of the testimony regarding the alleged sightings of
A.P., however, because there was a scintilla of evidence that the murder
victim was not in fact dead, this is not the case to disregard what Chief
Justice McDonald said in State v. Hafford, supra, 252 Conn. 317 n.23.
   12
      ‘‘To establish a violation of § 53a-54a, the crime of murder, the state
must prove beyond a reasonable doubt that the defendant, with intent to
cause the death of another person . . . cause[d] the death of such person.
. . . [T]he specific intent to kill is an essential element of the crime of
murder. To act intentionally, the defendant must have had the conscious
objective to cause the death of the victim.’’ (Citation omitted; internal quota-
tion marks omitted.) State v. Aviles, 107 Conn. App. 209, 217, 944 A.2d 994,
cert. denied, 287 Conn. 922, 951 A.2d 570 (2008).
   13
      There has been a debate from time to time as to whether inculpatory
statements made by a defendant to others should be viewed as admissions
or confessions. See 1 Broun, K., McCormick on Evidence (7th Ed. 2013)
§ 144, pp. 799–800 (‘‘[t]raditional analysis sometimes required inquiry into
whether a self-incriminating statement by a defendant was a ‘confession’—
a statement admitting all facts necessary for a conviction of the crime at
issue—or an ‘admission’—an acknowledgement of one or more facts tending
to prove guilt but not of all the facts necessary to do so’’). The defendant
never made a written confession to police authorities; he did make admis-
sions to his culpability to persons with whom he was incarcerated.
   14
      On direct examination, Paul Killoran, formerly of the Connecticut State
Police, testified that ‘‘[the defendant] proceeded to tell us that he . . .
owned a boat out of Point Judith, Rhode Island, and that he was a fisherman
. . . .’’ Former Trooper Killoran also testified that the defendant explained
his relationship with Allain by saying that ‘‘[the defendant] said that he had
known P.J. Allain from the time that P.J. was seven years of age and that
in 1995, he had actually hired P.J. to help maintain and repair lobster traps
that were on the property.’’
   15
      Zee Ching, unlike other jailhouse informants who were still incarcerated
and expecting favors for their testimony, was a particularly reliable witness.
Ching, who had been jailed for drunken driving, came forward of his own
volition at the urging of his wife after all of his sentence was served, and
when he had no probation or parole hanging over him for which he might
seek favorable treatment from the prosecution. Ching testified that the
defendant admitted to him that he had raped and killed a girl on his boat,
and that he had hidden the body in a well before dumping it in the Long
Island Sound. Therefore, in my opinion, existence of that circumstantial
evidence exists here.